DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection

Priority
The present application was filed on May 19, 2020 and is a national stage entry according to 35 U.S.C. §371 of PCT application PCT/EP2018/078157 filed on October 16, 2018; which claims priority to German Patent Application 102017127776.5, which was filed on November 24, 2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statements
The IDS’s dated May 19, 2020 and June 12, 2020 have each been received, entered and considered, signed copies are included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  
US11104688, US20200102272 and US20200331935 are patent documents with inventor and/or Applicant in common with the present application and which disclose related subject matter.


Status of the Claims
Applicant’s preliminary claim amendment dated 19 May 2020 is acknowledged.
Claims 1-6 and 8-19 are pending and rejected.
Claim 7 was cancelled by the Applicant.

Claim Interpretation
	The claims recite an “enamine” compound according to the following formula:

    PNG
    media_image1.png
    133
    134
    media_image1.png
    Greyscale

The chemical structure of the -CR=CR1R2 “ene” moiety attached to the “amine” nitrogen atom of the “A” ring is defined according to the identity of the R, R1 and R2 groups and by the following limitation:
“the group -O-CR=CR1R2 is derived from an odoriferous ketone or odoriferous aldehyde of formula R-C(O)-CHRR2”.  This is consistent with the art-recognized synthesis of enamines from carbonyl compounds and secondary amines.  For example, see Bigdelia (Journal of Chemical Research 2005, 800-801) at page 801 which states “Condensation of secondary amines with ketones is the most common method employed for the synthesis of enamines”.
This limitation imposes structural limits on the –CR=CR1R2 alkene moiety since it must be derived from an aldehyde or ketone of formula R-C(O)-CHR1R2.


The term “odoriferous” limits the structure of the –CR=CR1R2 “ene” moiety to those wherein the corresponding ketone or aldehyde has a detectable odor.  The Examiner asserts that essentially all aldehyde and ketone compounds of formula R-C(O)-CHR1R2 according to the R, R1 and R2 definitions are relatively low molecular weight aldehydes or ketones which necessarily have a detectable odor and fall into the scope of the –CR=CR1R2 moiety.

Claim Objections
Claims 5 and 14 are objected to over the following informalities:

(i) The term “octahydro-4,7-methane-1H-indenecarboxaldehyde” is objected to since there is no “methane” substituent.  The Examiner believes “octahydro-4,7-methano-1H-indenecarboxaldehyde” is correct since a methane bridge is referred to as methano.
(ii) The term “m-cymene-7-carboxaldehyed” is in error.  The Examiner believes “m-cymene-7-carboxaldehyde” is correct.
(iii) A comma is missing between “2,4-dimethylcyclohexene-3-carboxaldehyde” and “4-(4-hydroxy-4-methylpentyl)-3-cylohexene-1-carboxaldehyde”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


[1] Claims 1-6 and 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 limits the identity of the claimed compounds using the following phrase: 
“heterocycle comprising the formula”.
This language is not distinct since alternate compounds are set forth and the term “comprising” is used together with a Markush generic formula.  The listing is open-ended and is not limited to only the listed options.  See MPEP 2173.05(h):
“A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under  HYPERLINK "https://rdms-mpep-vip.uspto.gov/RDMS/MPEP/current#/current/d0e302824912.html##al_d1d85b_2ae65_215"35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim...”
In the present instance the open-ended structural formula is not limited to only the recited variable attached groups but other unspecified moieties are also encompassed.  It is unclear which other alternate structures are being claimed.
None of the dependent claims resolve this issue.
The Examiner suggests using closed language such as “heterocycle of the formula”.

[2] Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 15 each recite the limitation “A is selected from the group of substituted or unsubstituted compounds comprising…”
This language is not distinct since it starts out as a closed Markush listing “selected from the group of” but uses the term “comprising” before the listing of alternates.  
As above, the listing is open-ended and is not limited to only the listed options.  See MPEP 2173.05(h).  It is unclear what other options are encompassed.
The Examiner suggests using closed language such as “wherein A is selected from the group consisting of pyrazole, imidazole, benzimidazole, imidazoline, indole, quinoline, isoquinoline, purine, pyrimidine, oxazole, thiazole, 1,4- thiazine, xanthine, triazole and tetrazole, wherein the at least one substituent is selected from -F, -Cl, -Br, -NO2, -OH, =0, -CH3, or -CH2CH3”.

[3] Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitations:
 “an agent selected from the group comprising…”
And
“one or more heterocycles comprising the formula”
These limitations are not distinct since, in each case, the term “comprising” is used before a listing of alternates.  
As above, the listings are each open-ended and are not limited to only the listed options.  See MPEP 2173.05(h).  It is unclear what other options are encompassed.

[4] Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The claim lists two “wherein the agent is…” limitations.
The first is “wherein the agent is a washinq agent, cleaninq agent, cosmetic agent, air care agent, or combinations thereof” and the second is “wherein the agent is an insect repellant”.  
As written, the claimed composition must meet both of these limitations, they are connected with a semicolon only.  It is unclear how or whether the composition can be both at the same time.  For example, the wt% ranges are different.  They overlap in part, how can an insect repellant with 100% amount of the heterocycle also be a cleaninq agent with 0.001 to 5 wt% of the heterocycle present.
Also, the second % range does not specify wt%, can it be volume %?

The Examiner suggests that an “or” be inserted ahead of the “wherein the agent is an insect repellant…” and the second % be changed to wt%.

[5] Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 5 and 14 list a number of compounds using a trademarked name to alternately identify the substance.  See for example the following names: VELOUTONE, NEOBUTENONE, FLORHYDRAL, HELIONAL, TRIPLAL, LYRAL, DULCINYL, HEXALONE, KOAVONE, LILIAL all of which are listed in both claims.
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
In the present case, the trademark/trade name is used to identify/describe the chemical structure of the -CR=CR1R2 “ene” moiety attached to the “amine” nitrogen atom of the “A” ring and, accordingly, the identification/description is indefinite.
The chemical names for these substances are also listed, however, the scope is not clear in view of the alternate trademark name listed for each substance.
The Examiner suggests that the tradenames be deleted from the claims, leaving only the chemical name for each substance.

[5] Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 14 recite the same limitation wherein “R-C(O)-CHR1R2 is selected from the group of the following odoriferous ketones and aldehydes”.
Each claim lists the same ketones and aldehydes.  Some of the listed compounds do not fall into the scope as a compound of formula R-C(O)-CHR1R2.  In each of these instances there is a lack of antecedent basis for the ketone or aldehyde in the claim.
For example, see the compounds: 
Veloutone (2,2,5-trimethyl-5-pentylcyclopentan-1-one) and fenchone:

    PNG
    media_image2.png
    156
    380
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    183
    128
    media_image3.png
    Greyscale

Neither of these compounds has a hydrogen atom alpha to the carbonyl and cannot enolize and form a stable enamine compound of the claimed formula.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[1] Claims 1-3, 5-6, 8-12, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (J. Org. Chem. 2009, 74, 16, 6371–6373).
See at least compounds 1o and 1n in table 2 on page 6372 and at pages S6 and S36:

    PNG
    media_image4.png
    178
    205
    media_image4.png
    Greyscale
           
    PNG
    media_image5.png
    181
    208
    media_image5.png
    Greyscale

Solutions of these compounds in chloroform are disclosed at least since NMR analysis was carried out in chloroform.
These are each a heterocycle of the claimed formula wherein A is imidazole or imidazole substituted with X and X is CH3; the group -O-CR=CR1R2 is derived from an odoriferous ketone or odoriferous aldehyde of formula R-C(O)-CHR1R2 (acetone or acetophenone) wherein R is either methyl or phenyl and R1 and R2 are each H.
The compounds meet the limitations of claims 1-3 and 5-6.
Regarding claims 8-12, 14-17 and 19, the solutions of the compounds in chloroform are under the broadest reasonable interpretation of the claims, a “cleaning agent”.  Note that acetophenone is listed in claims 5 and 14 as an odoriferous ketone or odoriferous aldehyde of formula R-C(O)-CHR1R2.

[2] Claims 1-6 and 8-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barluenga (Chem. Eur. J. 2004, 10, 494-507).
See at least compound 6b in the table on page 499 and the experimental section on page 504: “4-(1-Methylene-3-phenylpropyl)morpholine (6b)”.  The structure of this compound is shown below:

    PNG
    media_image6.png
    607
    1206
    media_image6.png
    Greyscale

A solution of the compound in chloroform is disclosed at least since NMR analysis was carried out in chloroform.
This is a heterocycle of the claimed formula wherein A is morpholine; the group -O-CR=CR1R2 is derived from an odoriferous ketone or odoriferous aldehyde of formula R-C(O)-CHR1R2 (benzylacetone) wherein R is 2-phenyl-ethyl and R1 and R2 are each H.
The compound meets the limitations of claims 1-6.  
Regarding claims 8-19, the solution of the compound in chloroform is under the broadest reasonable interpretation of the claims, a “cleaning agent”.  Note that benzylacetone is listed in claims 5 and 14 as an odoriferous ketone or odoriferous aldehyde of formula R-C(O)-CHR1R2.  Note that claims 6 and 15 are not limited to only the listed A moieties.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625